DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-18 with species election of a small molecule agent in the reply filed on October 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the species election requirement set forth in the restriction/election requirement mailed on August 19, 2022 is hereby withdrawn. 

Status of Claims
Claims 1-20 are pending in the instant application. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-18 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 14, and 16 recite threonine at a position in MARC1 or MARC2 that is “equivalent to” position 165 of SEQ ID NO:1. 
It is noted that the amino acid sequences of MARC1 and MARC2 are not the same, and the amino acid sequences of  MARC1 and MARC2 recited in the claims are not specifically claimed, except SEQ ID NO:1. Since the position that is being “equivalent to” 165 of SEQ ID NO:1 may vary depending on the given amino acid sequence of various animal species and variants thereof, the limitation pertaining to the “position” that is equivalent to 165 of SEQ ID NO:1 is found ambiguous and unclear. 
In addition, it is noted that SEQ ID NO:1 itself comprises threonine at position 165. As such, it is unclear as to why the claims recite that the “risk allele encodes a threonine at amino acid position 165 of SEQ ID NO: 1” when the position 165 of SEQ ID NO:1 is already threonine.
Claims 10 and 13 recite “high-risk” alleles. The word “high” is a relative term, and the instant specification or the instant claims do not define the term “high-risk”. As such, the clear metes and bounds of the “high-risk” alleles of claims 10 and 13 cannot be ascertained.
Claims 1-10 recite “an amount of a treatment or preventative effective to reduce” or “the amount of a treatment or preventative effective to reduce”. The limitation is grammatically incorrect.
Claim 14 recites “wherein the MARC1 risk allele” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “claim 11” will be interpreted as “claim 12”. 
Claim 15 recites “wherein the treatment or preventative effective” in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, the aforementioned limitation is grammatically incorrect thus what is meant by the limitation cannot be clearly ascertained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification does not describe detection of “a MARC2 risk allele”, nor does the specification describe that SEQ ID NO:1 is “a MARC1 risk allele” that indicates “an increased risk of liver disease”. On the contrary, the instant specification discloses that “MARC1 p.A165T associates with protection from all-cause cirrhosis as well as fatty liver” (emphasis added). See paragraph 0619. See also paragraph 0620 disclosing that “MARC1 p.A165T” was reported to be “associated with lower total cholesterol” (emphasis added). Consistent with the above disclosure of the instant specification, Emdin et al. (PLoS Genetics, 2020, 16(4):e1008629) report that the “missense variant in MARC1 (p.A165T)” is “associated with lower risk of all-cause cirrhosis” and is “associated with protection from cirrhosis at a significant level exceeding genome wide significance” (emphasis added). See pages 4-5. Further, Janik et al. (Scientific Reports, 2021, 11:24407) report that carriers of “the protective MARC1 allele”, which is “MARC1 p.A165T allele”, showed lower ALT and AST activities, improved fibrosis-4 (FIB-4) during follow-up, and increased antioxidant capacity, which “can play a protective role in [autoimmune hepatitis (AIH)] patients carrying the protective MARC1 polymorphism.” (emphasis added). See pages 4-8. As such, neither the specification nor the post-filing references reflecting the state of the prior art teach that the MARC1 “encoding a threonine at amino acid position 165 of SEQ ID NO:1” indicates “an increased risk of liver disease” or need for “reducing total cholesterol”. Rather, both the specification and the post-filing references consistently teach that the instantly claimed allele encoding “a threonine at amino acid position 165 of SEQ ID NO:1” is a “protective” allele that is associated with “lower risk” of liver diseases and “lower total cholesterol”. In addition, the specification does not disclose any bona fide “risk allele” of MARC1 or MARC2 that identifies a subject in need of the recited treatment methods. Hence, the specification fails to adequately describe the necessary steps/limitations recited in claims 1-10 and 12-14. 
Regarding the method of “treating” or “reducing total cholesterol, low-density lipoprotein, or a combination thereof” by reducing “the amount of, activity of, or both of MARC1, MARC2, or both”, the instant specification does not provide any treatment agent species, let alone the claimed genus, that provides the required function of reducing the amount/activity of MARC1 and/or MARC2, resulting in the claimed method of “treating” a liver disease and reducing total cholesterol/LDL. In particular, the specification does not describe the required structure-therapeutic function correlation for applicant’s elected “small molecule agent”, which encompasses any agent that is “small”. In fact, the instant specification does not disclose any actual working example disclosing reduction to actual practice of the claimed treatment methods. Since the “treating” method is not adequately described by the specification, it necessarily follows that the method of “preventing a liver disease or a symptom thereof” of claims 1-10, which requires stopping the disease/symptom from occurring, is not adequately described by the instant specification. 
Accordingly, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the instantly claimed subject matter as of the effective filing date sought in the instant case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miner et al. (US 2020/0241005 A1).
Miner teaches that “MARC1 is a new molecular marker and molecular target in the diagnosis and treatment of disease of the liver, including, but not limited to NAFLD, NASH, fibrosis of the liver and related conditions.”  See paragraph 0081.
Miner thus teaches “a therapeutically efficacious amount of a MARC1 modulator is administered to a patient.” See paragraph 0082.
Miner teaches the MARC1 modulator for the liver disease treatment method can be “anti-sense constructs directed against” MARC1 or “siRNAs capable of binding to and destroying” MARC1, thereby inhibiting MARC1 function, wherein “the MARC1 gene encodes a protein with SEQ ID NO. 4.” See paragraphs 0077 and 0110-0120.
It is noted that Miner’s SEQ ID NO:4 comprising threonine at position 165 is 100% identical to SEQ ID NO:1 claimed in the instant case. 
Since Miner’s method step of administering an antisense or siRNA molecule targeting MARC1 to a subject having NAFLD, wherein the subject expresses SEQ ID NO:4 that is 100% identical to SEQ ID NO:1 claimed in the instant case, is patentably indistinguishable from the instantly claimed method step, it necessarily follows that Miner’s method would inherently reduce total cholesterol and/or LDL in the subject having NAFLD, absent objective evidence to the contrary. 

Claims 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gladwin et al. (US 2022/0062385 A1).
Gladwin teaches a method of treating hepatic steatosis in a subject in need thereof comprising administering an agent (e.g., “RNAi agent”) that reduces the expression level of mARC1 or mARC2 “as well as variants or mutations” of an mARC1 or mARC2 protein product, wherein the mARC1 protein product includes SEQ ID NO:4 comprising threonine at position 165, which is 100% identical to SEQ ID NO:1 claimed in the instant case. See paragraphs 0029-0030, 0081, and 0111. See also claims 1 and 3 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    116
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    500
    media_image2.png
    Greyscale

Since Gladwin’s method step of administering an RNAi agent targeting MARC1 or MARC2 to a subject having hepatic steatosis, wherein the subject expresses SEQ ID NO:4 that is 100% identical to SEQ ID NO:1 claimed in the instant case, is patentably indistinguishable from the instantly claimed method step, it necessarily follows that Gladwin’s method would inherently reduce total cholesterol and/or LDL in the subject having hepatic steatosis, absent objective evidence to the contrary. 
Accordingly, claims 11-18 are described by Gladwin et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
Solely for compact prosecution purpose, the “risk allele” being SEQ ID NO:1 having threonine at position 165 as recited and encompassed by the claims is not taken into consideration in view of the issues under §112(a).
Claims 1-10 recite that “the presence of a MARC1 risk allele, a MARC2 risk allele, or both indicates that the subject in need thereof has an increased risk of liver disease”, and claims 12-14 recite that the subject in need of reducing total cholesterol/LDL is heterozygous or homozygous for a MARC1 and/or MARC2 risk allele. Hence, the claims recite a natural phenomenon or a natural correlation that the presence of a naturally occurring risk allele of MARC1 and/or MARC2 in a subject correlates with liver diseases or increased total cholesterol/LDL. This judicial exception is not integrated into a practical application and the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additionally recited method step of administering a treatment that reduces MARC1 for treatment of a liver disease was already known and well-understood in the art as evidenced by Miner et al. (US 2020/0241005 A1) and Gladwin et al. (US 2022/0062385 A1). 
Accordingly, claims 1-10 and 12-14 are not patent eligible under §101.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635